In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 21-858V
                                        UNPUBLISHED


    ANNA MILLER and MATTHEW                                 Chief Special Master Corcoran
    MILLER, on behalf of A.M., a minor
    child,                                                  Filed: September 22, 2021

                        Petitioner,                         Special Processing Unit (SPU);
    v.                                                      Ruling on Entitlement; Concession;
                                                            Table Injury; Rotavirus Vaccine;
    SECRETARY OF HEALTH AND                                 Intussusception
    HUMAN SERVICES,

                       Respondent.


Danielle Strait, Maglio Christopher & Toale, PA, Seattle, WA, for Petitioner.

Nancy Tinch, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT 1

       On February 3, 2021, Anna Miller and Matthew Miller filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq. 2 (the “Vaccine Act”) on behalf of her daughter, A.M., a minor.
Petitioners allege that A.M.’s receipt of a rotavirus vaccine on November 1, 2019 caused
her to suffer intussusception. Petition at 1-3. Petitioner further alleges that the rotavirus
vaccine was administered within the United States, that A.M.’s injury resulted in surgical
intervention, and that there has been no prior award or compensation for A.M.’s injury.
Petition at 4. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On September 21, 2021, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c)
Report at 1. Specifically, Respondent has concluded that Petitions are entitled to a
presumption of causation because A.M.’s intussusception meets the criteria set forth on
the Vaccine Injury Table. Id. at 6. Respondent further agrees that Petitioners have
satisfied all legal prerequisites for compensation under the Vaccine Act. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                           2